         Case 7:21-cv-01523-KMK Document 22 Filed 03/29/21 Page 1 of 1




UNITED STATES DISTRJCT COURT
SOUTHERN DISTRJCT OF NEW YORK


Anhui Aido Garment Company, Ltd.             )             7:21-CV-01523 KMK
                   Plaintiff                 )
                                             )             DEFAUT FINAL JUDGMENT
       -against-                             )
                                             )
Knitwork Productions II, LLC.                )
                     Defendant               )



       This action having, been commenced on February 25 , 2021 by the filing pf the Summons
and Complaint and a copy of the Summons and Complaint being personally served on the
defendant, Knitwork Productions II, LLC., on March 2, 2021 by personal service on Nancy
Dougherty, authorized agent, Secretary of State, and proof of service having been filed on and the
March 9, 2021 defendant not having answered the Complaint, and the time for answering the
Complaint having expired or otherwise move to extend, it is

       ORDERED, ADJUDGED AND DECREED: That the plaintiff have judgment against
defendant in the amount of One Million Three Hundred Sixty-One Thousand Eight Hundred Forty-
Eight Dollars and Seventy-Three Cents ($1 ,361 ,348.73).



Date       612121




                                                                   U.S. D. J.
